433 P.2d 764 (1967)
David Marshall FRAZIER, Plaintiff in Error,
v.
Jane Ward FRAZIER, Defendant in Error.
No. 21917.
Supreme Court of Colorado, In Department.
November 20, 1967.
Mason, Reuler & Peek, Denver, for plaintiff in error.
Hindry, Erickson & Meyer, Charles F. Brega, Denver, for defendant in error.
SUTTON, Justice.
David Marshall Frazier and Jane Ward Frazier, hereinafter referred to as plaintiff and defendant respectively, were divorced by decree of the district court on March 19, 1964. Subsequently hearings were held concerning a division of property, alimony and child support, the court finding that property acquired during marriage was through the spouses' joint efforts and should be equitably divided. The district court's decree of July 28, 1964, awarded to the wife $250 per month permanent alimony, $100 per month for the support of one child and certain property. The husband received other assets. No writ of error was sued out by either party from the property division or the award of alimony and child support.
In 1965, David sought a reduction of the alimony payments and Jane sought to have such increased in the same proceedings. The court thereafter received evidence and heard testimony. At the close of the proceedings in May 1965, it entered a final order denying both motions. Plaintiff brings this writ of error to review the order denying his motion claiming there was an abuse of discretion by the trial court.
We have read the record and though changes in the circumstances of both parties appear therein, we find adequate evidence to sustain the trial court's action, and we find no abuse of discretion or arbitrary action. It is not every change of circumstance that entitles a former husband to a reduction of his support payments. E. g., Beddoes v. Beddoes, 155 Colo. 115, 393 P.2d 1 (1964); Moses v. Moses, 155 Colo. 340, 394 P.2d 601 (1964); Harris v. Harris, 113 Colo. 41, 154 P.2d 617 (1944); Low v. Low, 79 Colo. 408, 246 P. 266 (1926).
The judgment is affirmed.
MOORE, C. J., and DAY and KELLEY, JJ., concur.